11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Frank Jimenez Aracardo,                     * From the 104th District
                                              Court of Taylor County,
                                              Trial Court No. 18921B.

Vs. No. 11-13-00331-CR                      * December 19, 2013

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.